Title: To George Washington from Edmund Randolph, 26 April 1794
From: Randolph, Edmund
To: Washington, George


          
            Saturday evening [Philadelphia, 26 April 1794]
          
          E. Randolph has the honor of inclosing to the President of the U.S. a letter from
            General Wilkinson, which, tho’ of a factious cast, is still proper to be submitted to
            the President. The parts of a public nature are included in the black line.
          E.R. will be obliged to the President for the bundle of papers, relative the additional loan.
        